These petitions seeking the adoption of minor children without the consent of their father were filed in the fall of 1973 in the Family Court. The petitioners are the children’s mother and her present husband. Early in April 1973 a final decree *913was entered in the Family Court awarding the mother a divorce on the ground of extreme .cruelty but specifically stating that the issues of the mother’s alimony and the children’s support were to be left open. The divorce records indicate that service of the divorce papers on the father had been made by publication.
Benedetto A. Cerilli, Sr., for petitioners.
Anthony G. Iannuccillo, for respondent.
The father appeared at the adoption hearings and refused to give his consent to the pending petitions. The trial justice in a five-page rescript ruled that pursuant to the terms of G.L. 1956 (1969 Reenactment) §15-7-7 the father had lost his right to withhold -consent because he had failed to provide proper -care and maintenance for the' children for more than a year preceding the filing of the adoption petitions.
Our examination of the Family Court records indicates that at no time have decrees been entered in the proceedings under review which either grant or -deny the adoption petitions. At this moment the -only definitive ruling in the record is the court’s decision on the consent issue. Briefs presented by both sides indicate that the litigants apparently assume that the adoption petitions were granted, but the records point to the contrary. Accordingly, any further action on our part as to the necessity -of obtaining the .father’s consent would be purely interlocutory.
In order to expedite the final determination of this controversy, we shall retain jurisdiction over the appeal but remand the -records before us to the Family Court for the entry of nunc pro -tunc decrees which should contain findings as to the father’s failure to support as well as action on the prayers seeking the court’s approval of the pending petitions. Accordingly, it is hereby ordered that the records now before us be remanded to the Family Court for the entry of the necessary decrees. Once the decrees -are entered, the records will be remitted forthwith to this court.